Title: Charles Adams to John Adams, 30 December 1793
From: Adams, Charles
To: Adams, John


My Dear Father
New York Decr 30th 1793—
The effusions of our Jacobin spirit had been smothered if some evil minded person in Philadelphia had not published an extract of a letter from one of the party relating the circumstances The whole conduct of the feast had been carefully concealed nor was it possible to procure any information respecting it until the extract appeared. The partisans of Mr Genet fall off daily. some still remain and it is said that most of them will find their purses somewhat lightened by their connection. As to our other Citizens they are very much troubled least the Gentleman should cover himself with the black mantle. Your last letter I have a desire to give it to one of our Printers, but I would not do it without your consent It abounds with such truths as I think must forcibly strike the public mind which now appears open to conviction. It is not difficult to fix upon the author of the peices signed Columbus. They are very highly esteemed and have been reprinted in all our papers except Greenleaf’s in which I should be sorry to see them. He is the veriest imp of sedition that was ever suffered in a City. but he has lately received a lesson which he will not soon forget He published an infamous peice against the President which has cost him dear and excited a general detestation against him. Heavens! what a change! but four year ago and we thought the voice of calumny dared not attack this man. I recollect a conversation I had with you Sir upon this subject before they had commenced their attacks in that quarter. I remember well the apprehension you expressed least they should strike even there. We now see that those apprehensions were not groundless. The consequences are to be feared. How poor a reward for virtuous exertions in the service of our Country.
The high winds for these few days past have prevented the Mails from Philadelphia passing the river. Will it be possible to persuade the State Government to cooperate in the defense of the Country? What alterations are proposed in the Militia law? Fenno does not send me his papers so that I do not obtain regular information from the Seat of Government. At This crisis so interesting and important the papers would be peculiarly acceptable.
My Love to my brother I am glad he has began his carreer with so much propriety.
Adieu my dear Sir beleive me your / affectionate son
Charles Adams
